United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 21, 2011               Decided July 17, 2012

                         No. 11-7001

                 ALEXANDRIA MCGAUGHEY,
                       APPELLANT

                              v.

               DISTRICT OF COLUMBIA, ET AL.,
                        APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:07-cv-01498)



    Bruce V. Spiva argued the cause for appellant. With him
on the briefs were Catherine A. Bendor and Susan L.
Tiedemann.

    Martina E. Vandenberg was on the brief for amicus
curiae D.C. Rape Crisis Center, et al. in support of appellant.

     Mary L. Wilson, Senior Assistant Attorney General,
Office of the Attorney General for the District of Columbia,
argued the cause for appellees. With her on the brief were
Irvin B. Nathan, Attorney General, Todd S. Kim, Solicitor
General, and Donna M. Murasky, Deputy Solicitor General.
                              2
James P. Gleason Jr. and Robert W. Goodson entered
appearances.

    Before: SENTELLE, Chief Judge, GRIFFITH, Circuit Judge,
and SILBERMAN, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

     GRIFFITH, Circuit Judge: Alexandria McGaughey claims
the Metropolitan police were negligent in the way they
responded to her fears that she was sexually assaulted. The
district court granted summary judgment against her claims
on the ground that the police owed her no duty of care. For
the reasons set forth below, we affirm the judgment of the
district court.

                              I

     Because the case arises on appeal from summary
judgment, the district court had of course entered no findings
of fact. Therefore, the following recitation is taken from the
complaint of the plaintiff and does not represent any
conclusion concerning the truth or accuracy of any part.

    While at a party in the early morning hours of December
9, 2006, McGaughey, then a nineteen-year-old college
student, became separated from her friends. When they
eventually found her, she was disoriented and looked
disheveled. Soon she began vomiting and lapsed in and out of
consciousness. Greatly concerned for McGaughey’s well-
being, her friends immediately took her to the emergency
room at Howard University Hospital (HUH) and told the
doctor and nurse on call that they feared she had been
drugged and raped. The doctor refused to examine
McGaughey until she was coherent and told her friends to
                               3
bring her back to the hospital after she had gotten some sleep.
Her friends took her home.

     McGaughey awoke later that morning in pain and with no
memory of the events of the previous night. When told by a
friend what had happened, McGaughey and her friend
returned to the emergency room at HUH and informed the
nurse about the suspected drugging and rape. The hospital
summoned the Metropolitan police. When an officer arrived
he spoke with McGaughey and her friend. Following police
protocols, the officer then called a detective in the Sexual
Assault Unit of the Metropolitan Police Department who,
after speaking with McGaughey on the phone, determined
that no further investigation was warranted and that there was
no reason for the hospital to conduct the forensic exam that
the police typically use to collect evidence of a sexual assault.

     A word of explanation about this exam is needed. In
conjunction with HUH and the D.C. Rape Crisis Center, the
Metropolitan Police Department created a Sexual Assault
Nurse Examiners (SANE) Program that provides for police
training of hospital personnel in how to administer a forensic
exam to collect and preserve evidence to aid police
investigation of sexual assaults. See Metropolitan Police
Department Special Order, Sexual Assault Nurse Examiners
Program (Apr. 2, 2001). SANE procedures provide that when
the police determine that a sexual assault has likely occurred,
they ask the victim to undergo a forensic exam at the hospital.
If the victim agrees, the police provide the nurse with the
information needed to conduct the exam and, if necessary, an
evidence collection kit. After the exam is completed, the
police pick up the evidence and deliver it to the crime lab.

     After the police left the hospital, McGaughey’s sister
arrived. Upon learning what had happened, she called the 911
                              4
operator. Following a long wait and a second 911 call, two
other police officers arrived. They spoke with McGaughey,
then called the Sexual Assault Unit, only to have another
detective decide that the police would neither ask the hospital
to collect evidence from McGaughey nor conduct an
investigation of the alleged rape. McGaughey and her sister
then spoke to a doctor and another nurse, this one specially
trained in the collection of evidence from sexual assault
victims. Both said they could not perform a forensic exam
without police authorization, but the doctor did perform a
physical examination of McGaughey, test her for pregnancy,
and prescribe medications.

     Frustrated with her experience at HUH, McGaughey
went to the emergency room at George Washington
University Hospital (GWUH) seeking someone who would
conduct a forensic exam. She told a nurse there that she had
been drugged and raped but that HUH would not administer a
forensic exam. The nurse called the police who told her that
McGaughey’s case was closed and that she could not receive
the police-sponsored forensic exam. Eventually, McGaughey
was treated by a physician and a medical resident at GWUH,
but neither collected any evidence.

     McGaughey sued the District of Columbia, HUH,
GWUH, and individual doctors at both hospitals. Against the
District she lodged three claims, each sounding in negligence:
that the police failed to take reasonable steps to investigate
her allegations of a sexual assault; that the District was
negligent in the way it went about hiring, training, and
supervising police personnel who investigate sexual assaults;
and that the police were negligent in preventing the hospitals
from giving her a forensic exam. McGaughey sought
compensatory and punitive damages for her physical and
emotional injuries and the lost opportunity to identify and
                               5
prosecute her assailant. She also sought an injunction
requiring the Metropolitan police to investigate her sexual
assault and to handle other sexual assault cases correctly
going forward.

     The district court had supplemental jurisdiction over
McGaughey’s common law claims under 28 U.S.C. § 1367(a)
because her claim that HUH violated the Emergency Medical
Treatment and Active Labor Act, 42 U.S.C. § 1395dd et seq.,
is part of the same case or controversy. The court granted the
District summary judgment against McGaughey on all three
negligence claims, holding each barred by the public duty
doctrine. McGaughey v. District of Columbia, 734 F. Supp. 2d
14, 20-21 (D.D.C. 2010). That decision is now before us on
appeal. McGaughey’s claims against the hospitals and doctors
remain pending below and are not relevant to the issues
presented here. We have jurisdiction over this appeal under
28 U.S.C. § 1291, and apply the common law of the District
of Columbia to McGaughey’s negligence claims, see Bird v.
Lewis & Clark College, 303 F.3d 1015, 1023 (9th Cir. 2002).
We review a district court’s entry of summary judgment de
novo. We will affirm the district court if, viewing all the
evidence in the light most favorable to McGaughey, “there is
no genuine issue as to any material fact and . . . the moving
party is entitled to judgment as a matter of law.” McCready v.
Nicholson, 465 F.3d 1, 7 (D.C. Cir. 2006) (quoting FED. R.
CIV. P. 56(c)).

                               II

     Although McGaughey has preserved each of her
negligence claims on appeal, she has not vigorously pressed
two of them before us. For good reason. Her claims that the
police negligently failed to investigate her sexual assault and
that the District was negligent in the way it hired, trained, and
                              6
supervised police in how to investigate sexual assaults are
clearly precluded by the public duty doctrine.

     The public duty doctrine has long protected
municipalities from negligence claims because it establishes
that “[t]he duty to provide public services is owed to the
public at large,” not to any specific individual. Warren v.
District of Columbia, 444 A.2d 1, 3 (D.C. 1981) (en banc).
The rationale is straightforward: Courts and juries are ill-
equipped to review legislative and executive decisions about
how to allocate limited municipal resources to best protect the
public. See Morgan v. District of Columbia, 468 A.2d 1306,
1311 (D.C. 1983). And because police must often make split-
second decisions in the face of uncertainty and danger, the
doctrine recognizes they need broad discretion to act without
fear that a jury will second-guess their judgment with the
20/20 vision of hindsight. Id. If the police owed an
enforceable duty to each person, then “every complaint —
whether real, imagined, or frivolous — would raise the
spectre of civil liability for failure to respond.” Id. The
doctrine, however, is no license for carelessness. There are
sufficient mechanisms to control the behavior of errant police,
including internal disciplinary procedures and criminal
prosecution. Id. at 1312. We agree with the district court that
McGaughey’s first two claims run headlong into the public
duty doctrine. McGaughey, 734 F. Supp. 2d at 20-21. It is
clear under D.C. law that the duty to investigate crime is
owed to the public, not to any specific person. Nichol v.
District of Columbia, 444 A.2d 1, 3 (D.C. 1981) (en banc).
Similar reasoning bars McGaughey’s claim that failures in
hiring, training, and supervising resulted in a negligent
investigation. As the police have no duty to investigate any
particular crime, they certainly have no enforceable duty
arising from their management of the personnel who
investigate the crime.
                               7
      McGaughey’s claim that the police breached a duty to her
by preventing the hospitals from giving her a forensic exam is
not so easily resolved under the public duty doctrine because
it is unclear whether the police are shielded from liability
when they take affirmative acts that allegedly cause harm.
Compare District of Columbia v. Evans, 644 A.2d 1008, 1017
n.8 (D.C. 1994), with Miller v. District of Columbia, 841 A.2d
1244, 1248 (D.C. 2004), Allison Gas Turbine v. District of
Columbia, 642 A.2d 841, 844-45 (D.C. 1994), and Warren,
444 A.2d at 3. But we need not wade into that dispute because
it is clear from the record that the police did not prevent the
hospitals from giving McGaughey a forensic exam. A
plaintiff claiming negligence must prove not only that the
defendant owed her a duty of care that was breached but that
the breach proximately caused her injury. Wash. Metro. Area
Transit Auth. v. Barksdale-Showell, 965 A.2d 16, 24 (D.C.
2009). Failure to show proximate cause is fatal to a
negligence claim. Id.

     The factual allegations support McGaughey’s claim that
the police told the hospitals not to conduct the police-
sponsored forensic exam. Pl.’s Stmt. of Material Facts in Opp.
to Defs.’ Mots. for Summ. J. ¶¶ 92 (alleging the police told
HUH “there would be no sexual kit done”), 99 (alleging the
police told HUH that McGaughey was not a SANE patient),
110 (alleging the police told GWUH that McGaughey could
not receive a SANE kit). But McGaughey concedes that
nothing the police said or did kept the hospitals from
conducting a functionally identical forensic exam on their
own. The hospitals could have performed such an exam using
equipment readily available in their emergency rooms,
equipment that was not there as part of the SANE program.
Id. ¶ 201 (explaining that “[e]ven if a hospital does not stock a
sexual assault ‘kit’ or otherwise have one at its disposal, a
[forensic exam] can be performed with materials readily
                              8
available in a hospital emergency room”). And there is no
quarrel that the hospitals did not need police authorization to
conduct their own exam with their own equipment. Id. ¶¶ 158,
160. Indeed, at oral argument, McGaughey’s counsel argued
that “the hospital should have done it [i.e., administered a
forensic exam] regardless of what the police said.” Oral Arg.
Tr. 21:23-24. This was the same theory that McGaughey
pressed before the district court: The hospitals had an
independent obligation to perform their own forensic exam
quite apart from what the police may have decided should be
done with the police-sponsored exam. See Pl.’s Stmt. of
Material Facts in Opp. to Defs.’ Mots. for Summ. J. ¶¶ 218,
224 (explaining that the national standard of care requires
hospitals to perform forensic exams even if the police have
not authorized one). Because the hospitals could have
administered their own forensic exam regardless of what the
police said, McGaughey’s argument fails because she cannot
show the police caused the harm alleged.

    McGaughey argues that her concession does not end the
causation inquiry. Even though the police had no authority to
stop the hospitals from conducting their own exams,
McGaughey alleges that they acted as if they did and that the
hospitals complied with that command. Appellant’s Br. 31;
Oral Arg. Tr. 18:6-8. Once again, we need not examine the
implications of that theory because nothing the police said or
did can reasonably be construed to be a command that the
hospitals could not use their own equipment to conduct a
forensic exam on McGaughey.

     The hospitals had their own authority, independent of the
police, to decide whether to give McGaughey a forensic
exam. McGaughey did not receive an exam because of the
exercise of that authority and not because of anything that can
be laid at the feet of the police.
                            9
                            III

   For the foregoing reasons, the district court’s grant of
summary judgment in favor of the District is

                                                  Affirmed.